                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                              WICHITA FALLS DIVISION

UNITED STATES OF AMERICA,                      §
                                               §
         Plaintiff,                            §
                                               §
v.                                             §    Civil Action No. 7:18-cv-00174-M-BP
                                               §
LARRY CECIL CABELKA, et al.,                   §
                                               §
         Defendants.                           §

               ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                   OF THE UNITED STATES MAGISTRATE JUDGE

         The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. Defendants filed objections on February 28, 2020. The District Court reviewed the

proposed Findings, Conclusions, and Recommendation de novo. Finding no error, the Court

ACCEPTS the Findings, Conclusions, and Recommendation of the United States Magistrate

Judge.

         It is therefore ORDERED that the Motion for Summary Judgment filed by the United

States (ECF No. 22) is GRANTED, and the United States of America may foreclose its tax liens

against the Property at issue located in Megargel, Archer County, Texas, as described in the Cash

Deed from Schmaltz to Larson dated March 27, 2001 (ECF No. 23-7), and sell such Property at a

public sale as provided by law.

         SO ORDERED this 10th day of March, 2020.
